DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,004,753. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koezuka et al (Publication number: US 2015/0228799) in view of Choi (Publication number: US 2015/0236079).

Consider Claim 1, Koezuka et al shows a display device, comprising:
(a) A substrate having a top surface (figures 36A, 36B; paragraphs 552, 553, and 554); (the substrate is read as substrate 701).
(b) A light-emitting element disposed on the substrate, the light-emitting element comprising a first electrode and a second electrode (figures 36A and 36B; paragraph 593); (light emitting element 782).
(c) A transistor disposed on the substrate and electrically connected to the light-emitting element, the transistor comprising: a gate electrode (paragraphs 560 and 561; figures 36A and 36B); (The conductive film 784 is connected to the conductive films functioning as a source electrode and a drain electrode included in the transistor 750. The conductive film 784 is formed over the planarization insulating film 770 to function as a pixel electrode, i.e., one electrode of the display element. A conductive film which transmits visible light or a conductive film which reflects visible light can be used for the conductive film 784).
(d) A semiconductor layer comprising an overlapping portion overlapped with the gate electrode (see paragraphs 540, and 541); (The transistors used in this embodiment each include an oxide semiconductor film which is highly purified and in which formation of oxygen vacancies is suppressed).
(e) Wherein the first electrode and the second electrode of the light-emitting element do not overlap with the overlapping portion (paragraphs 559, and 560; figures 3A and 36B); (In the display devices 700 and 700a shown in FIGS. 36A and 36B, an insulating film 730 is provided over the planarization insulating film 770 and the conductive film 784. The insulating film 730 covers part of the conductive film 784. As shown in figures 3A and 36B, the light emitting element 782 does not overlap with the overlapping portion along a direction perpendicular to the top surface of the substrate).
However, Koezuka et al does not specifically show that the first electrode and the second electrode of the light-emitting element do not overlap with the overlapping portion along a direction perpendicular to the top surface of the substrate. 
In related art, Choi shows that the first electrode and the second electrode of the light-emitting element do not overlap with the overlapping portion along a direction perpendicular to the top surface of the substrate (see figure 3; paragraphs 34 and 35); (Choi shows that the active layer 210 does not overlap (read as not touching) gate electrode. The language of the claim is very broad as to not convey to a person of ordinary skill in the art what is meant by not “overlapping.” It is not clear whether the applicant is attempting to claim that the “overlapping portion” and the “active layer” are not on top of each other, or not touching, or are separated. A 112(b) rejection is not raised because the claim language is construed as broad. However, “not overlapping” can be read in many ways, and therefore, Choi reads upon such language).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Choi into the teaching of Koezuka in order to provide fast response speed (see Koezuka; paragraphs 5 and 7).

Consider Claim 2, Koezuka shows an insulating layer disposed on the substrate and having a recess, wherein the light-emitting element is disposed in the recess (paragraphs 561 and 562); (In the display devices 700 and 700a shown in FIGS. 36A and 36B, an insulating film 730 is provided over the planarization insulating film 770 and the conductive film 784. The insulating film 730 covers part of the conductive film 784. The light-emitting element 782 has a top emission structure. Therefore, the conductive film 788 has a light-transmitting property and transmits light emitted from the EL layer 786).
Consider Claim 3, Koezuka et al shows that the light-emitting element comprises a semiconductor layer, and the first electrode and the second electrode are disposed on the same side of the semiconductor layer (see paragraphs 540, and 541); (The transistors used in this embodiment each include an oxide semiconductor film which is highly purified and in which formation of oxygen vacancies is suppressed).

Consider Claim 4, Koezuka et al shows that the transistor comprises a drain electrode electrically connected to the light-emitting element  (see paragraphs 550 and 551); (The conductive film 772 is connected to the conductive films functioning as a source electrode and a drain electrode included in the transistor 750. The conductive film 772 is formed over the planarization insulating film 770 to function as a pixel electrode, i.e., one electrode of the display element. The conductive film 772 has a function of a reflective electrode).

Consider Claims 5 and 6, Koezuka et al shows a light conversion layer disposed on the light-emitting element, wherein the light conversion layer does not overlap with the overlapping portion (paragraphs 561 and 562); (In the display devices 700 and 700a shown in FIGS. 36A and 36B, an insulating film 730 is provided over the planarization insulating film 770 and the conductive film 784. The insulating film 730 covers part of the conductive film 784. The light-emitting element 782 has a top emission structure. Therefore, the conductive film 788 has a light-transmitting property and transmits light emitted from the EL layer 786).
Consider Claims 7 and 8, Koezuka et al shows a color filter layer disposed on the light-emitting element, wherein the color filter layer does not overlap with the overlapping portion (figure 36A); (the light emitting element 782 is disposed in a region that does not have a light blocking film (read as light shielding). Thus, light emitting element is disposed in the non-light shielding region).

Consider Claim 9, Koezuka et al shows a light conversion layer disposed on the light-emitting element, wherein the color filter layer is disposed on the light conversion layer (see paragraphs 548 and 549); (the light-blocking film 738 functions as a black matrix, the coloring film 736 functions as a color filter, and an insulating film 734 in contact with the light-blocking film 738 and the coloring film 736 are provided on the second substrate 705 side).

Consider Claims 13, Koezuka et al shows that the color filter layer partially overlaps the semiconductor layer of the transistor along the direction perpendicular to the top surface of the substrate (see paragraphs 548 and 549); (the light-blocking film 738 functions as a black matrix, the coloring film 736 functions as a color filter, and an insulating film 734 in contact with the light-blocking film 738 and the coloring film 736 are provided on the second substrate 705 side).

Consider Claims 14, Koezuka et al shows a light-shielding layer disposed adjacent to the color filter layer, wherein the light-shielding layer overlaps with the overlapping portion along the direction perpendicular to the top surface of the substrate (figure 36A); (the light emitting element 782 is disposed in a region that does not have a light blocking film (read as light shielding). Thus, light emitting element is disposed in the non-light shielding region).

Consider Claims 15 and 17, Choi shows a pad disposed between the light-emitting element and the substrate, wherein the pad does not overlap with the overlapping portion (see paragraphs 27 and 28).

(paragraphs 561 and 562); (In the display devices 700 and 700a shown in FIGS. 36A and 36B, an insulating film 730 is provided over the planarization insulating film 770 and the conductive film 784. The insulating film 730 covers part of the conductive film 784. The light-emitting element 782 has a top emission structure. Therefore, the conductive film 788 has a light-transmitting property and transmits light emitted from the EL layer 786).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koezuka et al (Publication number: US 2015/0228799) in view of Choi (Publication number: US 2015/0236079) in view of Imanishi et al (Publication number: US 2012/0135661).

Consider Claim 12, Koezuka et al in view of Choi does not specifically show that the color filter layer has a trapezoidal structure in a cross-sectional view. 
In related art, Imanishi et al shows that the color filter layer has a trapezoidal structure in a cross-sectional view (see paragraphs 83 and 84).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Imanishi into the teaching of Koezuka and Choi in order to give a liquid crystal alignment ability (see Imanishi; paragraphs 84 and 85).

Allowable Subject Matter
Claims 10, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if applicant overcomes the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/23/2021